Citation Nr: 1612021	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee chondromalacia patella.  

2.  Entitlement to an initial rating higher than 10 percent for left knee chondromalacia patella.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for a disability of the right index finger.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2014, the Board remanded the issues listed on the title page for further development.  As the requested development has not been completed regarding the claim of service connection for a disability of the right index finger, further action to ensure compliance with the remand directive is required regarding this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the Board in its December 2014 decision, denied entitlement to an initial compensable disability rating for a lumbosacral strain.  However, in the December 2014 accompanying remand there was a typographical error as in the directives a VA spine examination was requested.  In the body of the remand the Board discussed obtaining a VA examination for the knees and not the spine.  The Veteran was subsequently afforded a VA spine examination in April 2015.  In a July 2015 rating decision the Appeal Management Center increased the rating for lumbar strain to 20 percent effective April 11, 2015 and a Supplemental Statement of the Case was issued in July 2015.  However, the issue of a higher rating for a lumbosacral spine disability is not currently in appellate status as the Board denied the issue in its December 2014 decision and the one year period of appealing the July 2015 rating decision has not expired.  See 38 C.F.R. § 20.302(a).  As such, if the Veteran wishes to appeal the issue of entitlement to a rating higher than 20 percent for lumbar strain effective April 11, 2015, he has one year from the date of the mailing of the July 2015 rating decision to file a timely notice of disagreement.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The issue of service connection for a disability of the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is painful range of motion in the right knee with flexion at most limited to 100 degrees, extension limited to zero degrees, without recurrent subluxation or lateral instability, and dislocated semilunar cartilage.

2.  There is painful range of motion in the left knee with flexion at most limited to 100 degrees, extension limited to zero degrees, without recurrent subluxation or lateral instability, and dislocated semilunar cartilage.

3.  The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  

2.  The criteria for an initial rating higher than 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  

3.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the issues of higher initial rating for chondromalacia patella of the knees, the appeal arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the issue of service connection for a bilateral hearing loss disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations for his knees in May 2012 and July 2015, and for his bilateral hearing loss in April 2010 and April 2015.  Although on the May 2012 VA knee examination, the examiner did not address the extent to which the Veteran would be additionally functionally limited during periods of flare-ups, this matter was addressed on the subsequent July 2015 VA examination.  While the April 2010 VA audio examination yielded inconsistent results as there was a wide disagreement between the non-behavioral results and the responses elicited from the Veteran, the April 2015 VA audio examination yielded consistent results and the examiner provided a fully adequate rationale for the opinion rendered.  Thus the Board finds that based on the totality of the medical records and lay statements in the claims folder, the evidence is sufficient to decide the claims of higher initial ratings for the knee disabilities and the claim of service connection for a bilateral hearing loss disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As for the higher initial rating claims for the knee disabilities, the July 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria for the increased rating claims.  As for the claim of service connection for a bilateral hearing loss disability, the examination is fully adequate as the examiner reviewed the claims folder, provided medical histories, clinical evaluations and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Initial Rating Higher than 10 percent for Chondromalacia Patella
of the Right Knee and Left Knee

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's service-connected right knee and left knee chondromalacia patella are rated by analogy under Diagnostic 5020, which provides that synovitis is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, VA's General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004.

Evidence

The Veteran contends that he has excruciating pain in his knees, with swelling and instability in his left knee.  He has worn a left knee brace and has to stop to rest his knees after walking short distances.  See January 2010 claim. 

Private x-rays in March 2010 show patella alta in the knees.  Private medical records from March 2010 to June 2010 show there was full range of motion in both knees with no effusion.  The records indicate that there was no evidence of ligamentous laxity.  Lachman's test, pivot shift, and drawer tests were negative.  Varus/valgus instability test also was negative.  A May 2010 private MRI of the left knee shows a torn meniscus.  

On VA examination in May 2012 the examiner provided a diagnosis of left knee meniscus tear, chondromalacia patella and shin splints in both knees.  The Veteran reported that flare-ups impact the function of the knee and slow him down tremendously.  Physical examination shows that as for the right knee, the Veteran had 110 degrees of flexion, with no objective painful motion, and no limitation of extension (zero degrees) with no objective painful motion.  As for the left knee, flexion was 115 degrees with no objective evidence of painful motion and there was no limitation of extension (zero degrees) with no objective painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post test flexion of the right knee ended at 110 degrees with no limitation of extension.  Post test flexion of the left knee ended at 115 degrees, with no limitation of extension.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss and functional impairment of the knee due to less movement than normal in both knees.  Joint stability tests to include Lachman test, posterior drawer test, and medial-lateral instability were normal.  The examiner indicated that there was no history of recurrent subluxation or dislocation.  The examiner noted that the Veteran did not have a meniscectomy or any other type of knee surgery.  He did have a meniscal tear of the left knee with frequent episodes of joint pain and effusion.  He occasionally used a knee brace for his left knee.  The examiner commented that the Veteran did not have x-ray evidence of patellar subluxation.  X-rays show minimal right suprapatellar effusion and tiny patellar enthesophyte, otherwise there were no other significant degenerative changes.  The examiner opined that the Veteran's knee condition impacts his ability to work to the extent that it limits his ability to run, jump, or squat.  

On VA examination in July 2015, the examiner indicated that the Veteran had a diagnosis of left knee meniscal tear and patellofemoral pain syndrome in both knees.  The Veteran reported that he had chronic bilateral knee pain, which was aggravated by walking and standing.  He also complained of the knee locking.  He reported having flare-ups causing his knees to hurt.  The examiner noted that although the Veteran was diagnosed with a left knee meniscus tear, he has not had knee surgery.  As for the right knee, physical examination shows flexion was zero to 100 degrees, and extension was normal (140 to zero degrees).  The examiner noted that pain was noted on the exam but did not cause functional loss.  There was pain with weight bearing in both knees.  As for the left knee, flexion was zero to 100 degrees and extension was normal.  Pain was noted but did not result in functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions in both knees and there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit the functional ability of both knees with repeated use over a period of time or during flare-ups.  The examiner noted that there was no ankylosis in both knees, no history or recurrent subluxation, lateral instability or recurrent effusion in both knees.  The joint stability tests to include Lachman test, posterior drawer test, medial instability, and lateral instability  tests were normal in both knees.  The examiner commented that x-rays did not show traumatic arthritis and the Veteran's service-connected bilateral knee disability did not impact his ability to perform any type of occupational task, to include standing, walking, lifting, and sitting.  

Analysis

The RO has assigned a 10 percent evaluation by analogy under Diagnostic Code 5020 for both the right knee and left knee.  The 10 percent evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation under Diagnostic Codes 5260 and 5261 there must be the functional equivalent of flexion to 30 degrees and extension to 15 degrees.  Based on the evidence of record during the current appeal period, flexion at most was limited to 100 degrees in both knees.  As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5260 for neither the right knee nor the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, extension consistently was zero degrees and evaluated as normal.  As the criterion for a 20 percent rating for extension is extension limited to 15 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 15 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261 for neither the right knee nor the left knee.  

As the evidence does not more nearly approximate a compensable rating based on flexion limited to 45 degrees in both knees, nor a compensable rating based on extension limited to 10 degrees, a separate rating for right knee flexion and extension and left knee flexion and extension pursuant to VAOPGCPREC 9-2004 is not warranted.

Next, there is no x-ray evidence of degenerative arthritis in both knees, thus consideration for separate ratings for instability pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not warranted.  To the extent that the Veteran complained of instability, particularly in the left knee, the weight of the evidence shows that the Veteran does not have recurrent subluxation or lateral instability in his knees.  Joint stability tests on multiple occasions throughout the entire appeal period were normal.  See private treatment records from March 2010 to June 2010, May 2012 VA examination, and July 2015 VA examination.  Thus the Board finds that the objective findings do not confirm recurrent subluxation or lateral instability.  The medical evidence is more competent and credible than the Veteran's complaints of instability.  

Further, the Veteran does not contend nor does the other evidence show tibia and fibula involvement, or genu recurvatum in either knee, thus Diagnostic Codes 5262 and 5263 are thereby not applicable.

There also is no evidence of ankylosis of the right knee or the left knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period and on the July 2015 VA examination the examiner made a specific finding of no ankylosis.  Thus Diagnostic Code 5256 is not applicable.  

The Board has also considered Diagnostic Code 5258 which provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as well as Diagnostic Code 5259 which provides for a 10 percent rating for the symptomatic removal of the semilunar cartilage.  The Veteran has complained of his knee locking but did not indicate whether it was the right knee or the left knee.  See July 2015 VA examination.  He also had effusion associated with his left knee meniscal tear.  See May 2012 VA examination.  While the evidence shows that the Veteran had a meniscal tear in his left knee, neither the lay nor medical evidence shows that he had a meniscus condition of the right knee or undergo a meniscectomy or other knee surgery for either the right knee or the left knee.  See, e.g., January 2010 claim and May 2012 and July 2015 VA examinations with accompanying x-rays.  

Even if the Veteran would have had a meniscectomy or other type of cartilage surgery, VAOGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under DC 5259.  As limitation of motion is a relevant consideration under Diagnostic Code 5259, it is also a consideration under Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  As the Veteran already is receiving a 10 percent rating for painful limitation of motion for both knees by analogy under Diagnostic Code 5020, separate ratings would not be warranted under Diagnostic Code 5259 even if the Veteran had knee surgery.  Thus regardless of whether the Veteran met the criteria for separate ratings under Diagnostic Code 5259 he would not be entitled to the ratings as this would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.  It follows that the assignment of separate ratings for the right knee and left knee under Diagnostic Code 5258 also would amount to pyramiding for the reasons discussed above.  

As the medical and lay evidence discussed above does not show dislocated cartilage in the right knee, manifested by locking, pain, and effusion into the right knee joint, the service-connected right knee chondromalacia patella need not be further evaluated under Diagnostic Code 5258.  As for the left knee, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  The left knee is currently rated 10 percent disabling by analogy under Diagnostic Code 5020.  However, the evidence does not more nearly approximate the criteria for a 20 percent rating for the left knee under Diagnostic Code 5258 based on dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion as there is one isolated incident on the VA examination in May 2012 where effusion was associated with the left knee meniscus tear and one isolated incident of the knee locking on the VA examination in July 2015.  Private medical records from March 2010 to June 2010 show that there was no effusion nor was knee effusion shown on the July 2015 VA examination.  Notably, the July 2015 VA examiner commented that there was no history of recurrent effusion in both knees.  The Veteran neither in his lay statements nor during his private evaluations and May 2012 VA examination complained of locking.  

The Board also has considered the Veteran's statements that describe his bilateral knee pain, locking, and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above, do not support a higher rating or additional separate ratings for both knees.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that during the appeal period he has been unemployed due to his service-connected knees.  Thus the issue of TDIU is not before the Board.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected chondromalacia patella of the right knee and the left knee.  The Board finds that the Veteran's service-connected knee disabilities are manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Service Connection for Bilateral Hearing Loss Disability

Generally, to establish service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities (organic disease of the nervous system), including sensorineural hearing loss if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As will be discussed further below, the Veteran contends that he has bilateral hearing loss due to acoustic trauma in service.  His DD 214 shows that he worked as a telecommunications center operator during service.  

However, the service treatment records are unremarkable for a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  On enlistment examination in April 1985, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows: 0, 0, 5, 5, 5, and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows 0, 0, 5, 5, 5.  

The Veteran's claim for service connection for hearing loss, previously claimed as service connection for left ear hearing loss, was received in January 2010.  On VA audiological examination in April 2010, the examiner noted that an inservice  chronological medical record dated in October 1987 shows the Veteran's audiogram was within normal limits.  During the examination the Veteran reported that although during service his military occupational specialty was doing data entry, he reported having acoustic trauma by being exposed to artillery and machine guns as evidenced by the expert badge he earned with the M-16.  During the April 2010 VA audiological examination, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows: 105, 100, 105, 105, 105, and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 105, 85, 105, 105, 105.  The examiner noted that speech recognition score, using the Maryland CNC Test, was too unreliable to score in both ears. 

The April 2010 VA examiner noted that the bilateral audiologic test results were clinically normal, the overall report did not fully suggest that the Veteran's hearing was clinically normal and instead shows a wide disagreement between the non-behavioral results and the responses elicited from the Veteran.  The diagnosis was non-organic hearing loss.  Indeed, the Board in December 2014 determined that the April 2010 VA audio examination yielded inconsistent results and remanded the Veteran's claim for a VA examination with a different examiner.  

It is noteworthy that on the April 2010 VA examination the examiner opined that the Veteran's claimed left ear hearing loss was not caused by or a result of noise exposure while in the service as there is no scientific basis for delayed-onset or late-onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20 to 30 years later.  Furthermore the examiner commented that the results of the non-behavioral tests suggest that the Veteran's hearing was better than the behavioral test results indicate.  The examiner recommended that there be a retest of the audiogram at the discretion of the ratings board.  

On VA audiological examination in April 2015, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows: 15, 15, 20, 15, 15 and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows 10, 10, 15, 15, 15.  The speech recognition score, using the Maryland CNC Test, was 98 percent in both ears.  The examiner opined that the Veteran's right hearing loss and left ear hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service as the 1985 enlistment examination showed normal pure tone audiometry bilaterally and in comparting it to the current results there was no significant shift in hearing in frequencies associated with noise induced hearing loss.  Moreover, and of significant import, the April 2015 examiner found that the Veteran's hearing was within normal limits bilaterally.  Thus the examiner concluded that the Veteran's bilateral hearing loss is not related to military service.

In sum, the medical evidence includes the April 2010 VA audiological examination and April 2015 VA audiological examination.  As discussed above the April 2010 test results essentially are invalid and thus the April 2010 VA audiological examination is of minimum probative value.  Conversely, the April 2015 VA examination provided the findings necessary to evaluate the Veteran's bilateral hearing loss under the pertinent rating criteria for hearing loss and the April 2015 VA examiner, unlike the April 2010 VA examiner, did not find inconsistencies in the test results and even was able to compare the current results to the audiogram on the April 1985 enlistment examination.  Thus the April 2015 VA audiological examination is highly probative in evaluating the current level of severity of the Veteran's bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran's statements concerning his experiences in service and difficulties hearing appear to be credible and consistent with the circumstances of his service.  The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  38 C.F.R. § 4.85 directs that specific testing methods are to be used for determining hearing loss, and that those tests need to be completed by a trained professional.  In other words, the question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the April 2015 testing results do not establish current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Neither the Veteran nor his representative has presented or identified existing valid audiometric testing results that meet the requirements of that regulation for bilateral hearing loss disability.  Hence, on this record, the Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.  The valid test results of record are controlling and clearly more probative than his lay evidence.  

The Board finds that the weight of the evidence does not establish a current diagnosis or objective findings of current bilateral hearing loss.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992). 

Without competent and probative evidence of a diagnosed disability, service connection for bilateral hearing loss cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the weight of the evidence does not establish the presence of a hearing loss disability for VA purposes.  Accordingly, the claim of service connection for bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating higher than 10 percent for right knee chondromalacia patella is denied.  

An initial rating higher than 10 percent for left knee chondromalacia patella is denied.  

Service connection for bilateral hearing loss disability is denied.  


REMAND

In December 2014, the Board remanded the issue of service connection for a disability of the right index finger for a VA opinion as to whether the Veteran has a current disability of the right index finger, which if found, at least as likely as not was caused by or otherwise the result of his military service.  Subsequently, on VA examination in April 2015, the examiner provided a diagnosis of injury of the right index flexor digitorum profundus tendon and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness based on the rationale that the examiner was not able to find any documented injury or treatment related to the right index finger condition on VBMS.  However, the examiner did not address whether the current right index finger disability is related to service nor did the examiner consider the Veteran's complaints that he injured his right index finger during service in 1985.  In providing an opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including the Veteran's account of an injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).   In the instant case, service treatment records in April 1987 show that the Veteran had an altercation and was treated for a swollen right hand and tender fourth and fifth metacarpophalangeal joints.  The assessment was soft tissue injury.  Thus the April 2015 VA examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Therefore an addendum opinion should be obtained from the April 2015 VA examiner to determine whether the Veteran currently has a right finger disability that is related to service.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards obtain an addendum opinion from the VA examiner who conducted the VA examination in April 2015.  If this examiner is unavailable, the Veteran should be scheduled for another examination by a new examiner with appropriate expertise.  The claims file must be made available to the examiner for review of the case.  After reviewing the claims folder the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the right index finger disability, diagnosed as an injury of the right index flexor digitorum profundus tendon was incurred during service.  The examiner is asked to consider the April 1987 service treatment record that shows the Veteran had an altercation and was treated for a swollen right hand and tender fourth and fifth metacarpophalangeal joints.  The assessment was soft tissue injury.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  Finally, readjudicate the claim of service connection for a disability of the right index finger.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


